Exhibit 10.9

MAGNOLIA OIL & GAS CORPORATION

LONG TERM INCENTIVE PLAN

NON-EMPLOYEE DIRECTOR RESTRICTED STOCK UNIT GRANT NOTICE

Pursuant to the terms and conditions of the Magnolia Oil & Gas Corporation Long
Term Incentive Plan, as amended from time to time (the “Plan”), Magnolia Oil &
Gas Corporation (the “Company”) hereby grants to the individual listed
below (“you” or the “Participant”) the number of Restricted Stock Units (“RSUs”)
set forth below in this Restricted Stock Unit Grant Notice (this “Grant
Notice”). This award of RSUs (this “Award”) is subject to the terms and
conditions set forth herein, in the Restricted Stock Unit Agreement attached
hereto as Exhibit A (the “Agreement”), the Plan attached hereto as Exhibit B and
the Initial Grant Settlement Election Form, attached as Exhibit C (the
“Settlement Election Form”), each of which is incorporated herein by reference.
Capitalized terms used but not defined herein shall have the meanings set forth
in the Plan.

 

Participant:                                                              Date
of Grant:                                         Total Number of Restricted
Stock Units:                                         Vesting Commencement Date:
                                         (“Vesting Commencement Date”) Vesting
Schedule:    Subject to the terms and conditions of the Agreement, the Plan and
the other terms and conditions set forth herein, the RSUs shall vest on the
first anniversary of the Vesting Commencement Date so long as you remain a
director or service provider to the Company or an Affiliate, as applicable, from
the Date of Grant through the vesting date. In the event that in connection with
or following a Change in Control, you no longer serve as a director or a service
provider to the Company, the RSUs will vest upon such termination.
Notwithstanding the foregoing, in accordance with of Section 7(b) the Plan, you
may elect to defer settlement of the RSUs until you are no longer a director or
service provider to the Company or an Affiliate or a Change in Control. Any
deferral election must be made in compliance with such rules and procedures as
the Committee deems advisable. Settlement Event    Stock will become issuable
and Dividend Equivalents payable on the date elected by you on a timely
submitted Settlement Election Form or, if no such form is timely submitted by
you, then on the date of vesting of the Restricted Stock Units (such date or
event, a “Settlement Event”). Absent a provision in the Agreement or the Plan to
the contrary, Stock and Dividend Equivalents with respect to vested Restricted
Stock Units will be delivered to you no later than 60 days following the
applicable Settlement Event.



--------------------------------------------------------------------------------

By clicking to accept, you agree to be bound by the terms and conditions of the
Agreement, the Plan and this Grant Notice. You acknowledge that you have
reviewed in their entirety and fully understand all provisions of the Agreement,
the Plan and this Grant Notice. You hereby agree to accept as binding,
conclusive and final all decisions or interpretations of the Committee regarding
any questions or determinations arising under the Agreement, the Plan or this
Grant Notice.

In lieu of receiving documents in paper format, you agree, to the fullest extent
permitted by applicable law, to accept electronic delivery of any documents that
the Company may be required to deliver (including, but not limited to,
prospectuses, prospectus supplements, account statements, annual and quarterly
reports and all other forms of communications) in connection with this Award.
Electronic delivery may be via a Company electronic mail system or by reference
to a location on a Company intranet to which you have access. You hereby consent
to all procedures the Company has established or may establish for an electronic
signature system for delivery and acceptance of any such documents.

You acknowledge and agree that clicking to accept this Award constitutes your
electronic signature and is intended to have the same force and effect as your
manual signature.

[Remainder of Page Intentionally Blank; Signature Page Follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Grant Notice to be executed by
an officer thereunto duly authorized, effective for all purposes as provided
above.

 

MAGNOLIA OIL & GAS CORPORATION By: Title: Name:

 

 

Signature Page



--------------------------------------------------------------------------------

EXHIBIT A

RESTRICTED STOCK UNIT AGREEMENT

This Restricted Stock Unit Agreement (together with the Grant Notice to which
this Agreement is attached, this “Agreement”) is made as of the Date of Grant
set forth in the Grant Notice (the “Date of Grant”) by and between Magnolia
Oil & Gas Corporation, a Delaware corporation (the “Company”), and
[                ] (the “Participant”). Capitalized terms used but not
specifically defined herein shall have the meanings specified in the Plan or the
Grant Notice.

1. Award. For good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, effective as of the Date of Grant, the Company
hereby grants to the Participant the number of RSUs set forth in the Grant
Notice on the terms and conditions set forth in such notice, this Agreement and
the Plan, which is incorporated herein by reference. In the event of any
inconsistency between the Plan and this Agreement, the terms of the Plan shall
control. To the extent vested, each RSU represents the right to receive one
share of Stock, subject to the terms and conditions set forth in the Grant
Notice, this Agreement and the Plan. Unless and until the RSUs have become
vested in the manner set forth in the Grant Notice, the Participant will have no
right to receive any Stock or other payments in respect of the RSUs. Prior to
settlement of this Award, the RSUs and this Award represent an unsecured
obligation of the Company.

2. Vesting of RSUs.

(a) The RSUs shall vest in accordance with the vesting schedule set forth in the
Grant Notice. Unless and until the RSUs have vested in accordance with such
vesting schedule, the Participant will have no right to receive any dividends or
other distributions with respect to the RSUs.

(b) Notwithstanding any provision herein to the contrary, in the event of any
inconsistency between this Section 2 and any written agreement entered into by
and between the Participant and the Company or an Affiliate, as applicable, the
terms of such agreement shall control.

3. Dividend Equivalents. In the event that the Company declares and pays a
dividend in respect of its outstanding shares of Stock and, on the record date
for such dividend, the Participant holds RSUs granted pursuant to this Agreement
that have not been settled, the Company shall record the amount of such dividend
in a bookkeeping account and pay to the Participant an amount in cash equal to
the cash dividends the Participant would have received if the Participant was
the holder of record, as of such record date, of the number of shares of Stock
related to the portion of the Participant’s RSUs that have not been settled as
of such record date, such payment to be made on or within 60 days following the
date on which such RSUs vest in accordance with Section 2. No interest will
accrue on the Dividend Equivalents between the declaration and payment of the
applicable dividends and the settlement of the Dividend Equivalents.

 

A-1



--------------------------------------------------------------------------------

4. Settlement of RSUs. No shares of Stock shall be issued to the Participant
prior to the Settlement Event, as set forth in the Notice of Grant. After the
Settlement Event, but in no event later than 60 days after such Settlement
Event, the Company shall cause to be issued to the Participant Stock registered
in the Participant’s name in payment of such vested Restricted Stock Units upon
receipt by the Company of any required tax withholding. All shares of Stock
issued hereunder shall be delivered either by delivering one or more
certificates for such shares to the Participant or by entering such shares in
book-entry form, as determined by the Committee in its sole discretion. In the
event the Participant would otherwise become vested in a fractional portion of
an RSU (a “Fractional RSU”) based on the vesting terms set forth in Section 2,
the Fractional RSU shall instead remain unvested until the final vesting date
provided in the Grant Notice; provided, however, that if the Participant would
otherwise vest in a subsequent Fractional RSU prior to the final vesting date
for the RSUs and such Fractional RSU taken together with a previous Fractional
RSU that remained unvested would equal a whole RSU, then such Fractional RSUs
shall vest to the extent they equal a whole RSU. Upon the final vesting date,
the value of any remaining Fractional RSUs shall be rounded up to the nearest
whole RSU. The value of shares of Stock shall not bear any interest owing to the
passage of time.

5. Non-Transferability. None of the RSUs, the Dividend Equivalents or any
interest or right therein may be sold, pledged, assigned or transferred in any
manner other than by will or the laws of descent and distribution, unless and
until the shares of Stock underlying the RSUs have been issued, and all
restrictions applicable to such shares have lapsed. Neither the RSUs nor any
interest or right therein shall be liable for the debts, contracts or
engagements of the Participant or his or her successors in interest or shall be
subject to disposition by transfer, alienation, anticipation, pledge,
encumbrance, assignment or any other means, whether such disposition be
voluntary or involuntary or by operation of law by judgment, levy, attachment,
garnishment or any other legal or equitable proceedings (including bankruptcy),
and any attempted disposition thereof shall be null and void and of no effect
against the Company and its Affiliates, except to the extent that such
disposition is expressly permitted by the preceding sentence.

6. Compliance with Applicable Law. Notwithstanding any provision of this
Agreement to the contrary, the issuance of shares of Stock hereunder will be
subject to compliance with all requirements of applicable law with respect to
such securities and with the requirements of any stock exchange or market system
upon which the Stock may then be listed. No shares of Stock will be issued
hereunder if such issuance would constitute a violation of any applicable law or
regulation or the requirements of any stock exchange or market system upon which
the Stock may then be listed. In addition, shares of Stock will not be issued
hereunder unless (a) a registration statement under the Securities Act is in
effect at the time of such issuance with respect to the shares to be issued,
(b) in the opinion of legal counsel to the Company, the shares to be issued are
permitted to be issued in accordance with the terms of an applicable exemption
from the registration requirements of the Securities Act or (c) the Company has
attained from any regulatory body having jurisdiction the requisite authority,
if any, deemed by the Company’s legal counsel to be necessary for the lawful
issuance and sale of any shares of Stock hereunder. As a condition to any
issuance of Stock hereunder, the Company may require the Participant to satisfy
any requirements that may be necessary or appropriate to evidence compliance
with any applicable law or regulation and to make any representation or warranty
with respect to such compliance.

 

A-2



--------------------------------------------------------------------------------

7. Rights as a Stockholder. The Participant shall have no rights as a
stockholder of the Company with respect to any shares of Stock that may become
deliverable hereunder unless and until the Participant has become the holder of
record of such shares of Stock, and no adjustments shall be made for dividends
in cash or other property, distributions or other rights in respect of any such
shares of Stock, except as otherwise specifically provided for in the Plan or
this Agreement.

8. Execution of Receipts and Releases. Any issuance or transfer of shares of
Stock or other property to the Participant or the Participant’s legal
representative, heir, legatee or distributee, in accordance with this Agreement
shall be in full satisfaction of all claims of such person hereunder. As a
condition precedent to such payment or issuance, the Company may require the
Participant or the Participant’s legal representative, heir, legatee or
distributee to execute (and not revoke within any time provided to do so) a
release and receipt therefor in such form as it shall determine appropriate;
provided, however, that any review period under such release will not modify the
date of settlement with respect to vested RSUs.

9. No Right of Continued Board Service or to Awards. Nothing in the adoption of
the Plan, nor the award of the RSUs thereunder pursuant to the Grant Notice and
this Agreement, shall confer upon the Participant the right to continued service
with the Board or the board of directors of any Affiliates. Nothing in the Plan
or in this Agreement shall affect any right which the Company or any of its
Affiliates may have to terminate the Board service of the Participant. The grant
of the RSUs is a one-time benefit and does not create any contractual or other
right to receive a grant of Awards or benefits in lieu of Awards in the future.

10. Agreement to Furnish Information. The Participant agrees to furnish to the
Company all information requested by the Company to enable it to comply with any
reporting or other requirement imposed upon the Company by or under any
applicable statute or regulation.

11. Entire Agreement; Amendment. This Agreement, the Grant Notice and the Plan
constitute the entire agreement of the parties with regard to the subject matter
hereof, and contains all the covenants, promises, representations, warranties
and agreements between the parties with respect to the RSUs granted hereby;
provided¸ however, that the terms of this Agreement shall not modify and shall
be subject to the terms and conditions of any service, consulting and/or
severance agreement between the Company (or an Affiliate or other entity) and
the Participant in effect as of the date a determination is to be made under
this Agreement. Without limiting the scope of the preceding sentence, except as
provided therein, all prior understandings and agreements, if any, among the
parties hereto relating to the subject matter hereof are hereby null and void
and of no further force and effect. The Committee may, in its sole discretion,
amend this Agreement from time to time in any manner that is not inconsistent
with the Plan.

12. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to conflicts
of law principles thereof.

13. Successors and Assigns. The Company may assign any of its rights under this
Agreement without the Participant’s consent. This Agreement will be binding upon
and inure to the benefit of the successors and assigns of the Company. Subject
to the restrictions on transfer set forth herein and in the Plan, this Agreement
will be binding upon the Participant and the Participant’s beneficiaries,
executors, administrators and the person(s) to whom this Award may be
transferred by will or the laws of descent or distribution.

 

A-3



--------------------------------------------------------------------------------

14. Clawback. Notwithstanding any provision in this Agreement, the Grant Notice
or the Plan to the contrary, to the extent required by (a) applicable law and/or
(b) any policy that may be adopted or amended by the Board from time to time,
all shares of Stock issued hereunder shall be subject to forfeiture, repurchase,
recoupment and/or cancellation to the extent necessary to comply with such
law(s) and/or policy.

15. Severability. If a court of competent jurisdiction determines that any
provision of this Agreement (or any portion thereof) is invalid or
unenforceable, then the invalidity or unenforceability of such provision (or
portion thereof) shall not affect the validity or enforceability of any other
provision of this Agreement, and all other provisions shall remain in full force
and effect.

16. Section 409A. Notwithstanding anything herein or in the Plan to the
contrary, the RSUs granted pursuant to this Agreement are intended to comply
with or be exempt from the applicable requirements of the Nonqualified Deferred
Compensation Rules and shall be limited, construed and interpreted in accordance
with such intent. Notwithstanding the foregoing, the Company and its Affiliates
make no representations that the RSUs provided under this Agreement are exempt
from or compliant with the Nonqualified Deferred Compensation Rules and in no
event shall the Company or any Affiliate be liable for all or any portion of any
taxes, penalties, interest or other expenses that may be incurred by the
Participant on account of non-compliance with the Nonqualified Deferred
Compensation Rules. The Participant’s service shall terminate on the date that
he or she experiences a “separation from service” as defined under the
Nonqualified Deferred Compensation Rules.

[Remainder of Page Intentionally Blank]

 

A-4



--------------------------------------------------------------------------------

EXHIBIT B

MAGNOLIA OIL & GAS CORPORATION LONG TERM INCENTIVE PLAN

[SEE ATTACHED]

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

MAGNOLIA OIL & GAS CORPORATION

LONG TERM INCENTIVE PLAN

RESTRICTED STOCK UNIT

INITIAL GRANT SETTLEMENT ELECTION FORM

Please complete this Initial Grant Settlement Election Form (this “Form”) and
return a signed copy to [Name] ([E-mail]). Any capitalized terms used but not
defined in this Form shall have the meaning set forth in the Magnolia Oil & Gas
Corporation Long Term Incentive Plan (the “Plan”), the Restricted Stock Unit
Agreement (the “Agreement”), or the applicable Grant Notice (the “Grant
Notice”).

 

Name: [Grantee Name]

NOTE: This Form relates to your award of Restricted Stock Units (the “Award”).
You are eligible to participate in the non-qualified deferred compensation plan
(within the meaning of the Nonqualified Deferred Compensation Rules) pursuant to
which you may defer the settlement of Restricted Stock Units. If you wish to
defer the settlement of the entire Award, you must return this Form no later
than [                ]. If you do not wish to make a deferral election, no
action is required on your part and the Award will be settled at the time
specified in your Agreement and Grant Notice.

1. Settlement of Restricted Stock Units

Irrespective of your election below, the Restricted Stock Units will continue to
be subject to the terms of the Plan, the Agreement, and the Grant Notice for the
Award in addition to this Form. In order to defer the settlement of the Award
you must sign this form and return it to Magnolia Oil & Gas Corporation (the
“Company”).

Recognizing that such election is contingent in all respects upon the prior
vesting of the Award, I hereby irrevocably elect to receive the Stock and any
Dividend Equivalents issuable pursuant to the Award upon the earliest to occur
of (i) a Change in Control (as defined in the Plan) or (ii) my “separation from
service” within the meaning of the Nonqualified Deferred Compensation Rules (as
defined in the Plan and subject to any limitations described in my Grant Notice
or Agreement)

2. Signature

I understand that my right to settlement of the Stock and Dividend Equivalents
pursuant to the Agreement and Grant Notice is subject to the rights of the
creditors of the Company in the event of the Company’s insolvency. I further
understand that this Form will be effective upon the Date of Grant of the Award
and, once effective, shall be irrevocable.

By executing this Form, I hereby acknowledge my understanding of and agreement
with the terms and provisions set forth in this Form, the Plan, the Agreement,
and the Grant Notice.

 

C-1



--------------------------------------------------------------------------------

DIRECTOR

 

                                                                      

[Grantee Name] Date:                                     
                        

 

 

C-2